Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite a computer program product comprising one or more computer readable tangible storage media, which per the specification may only mean signals.  Such media are not statutory subject matter.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrynin et al (US 2019/0205391) and Shukla et al (US 2020/0133967) and Risch et al (US 2004/0090472). 
6.	Regarding claim 1, Dobrynin shows a processor-implemented method for collaborative document relations modeling (abstract, para 10 discuss group document relationships and models thereof, para 52 shows the crowdsourced collaborative modeling for the relationships between the documents, and para 44 shows the processor implementation), the method comprising: parsing, by a processor (para 44 shows the processor implementing the methods), a document corpus utilizing topic modeling and distance analysis techniques (Figures 5, 15, para 11, 30-32 show parsing and analysing the 

7.	Regarding claim 2, Dobrynin shows ingesting the document corpus from a document collaboration platform (see for example para 42 in which the documents are retrieved from a document database or the web, and para 52-55 which show how actions over the documents are crowdsourced).  Shukla also shows the document collaboration platform such as in social web services in para 53, 57-59, and other collaborative systems such as in para 69 and 135.  

8.	Regarding claim 4, Dobrynin shows utilizing topic modeling algorithms to determine key terms in the document corpus (Figures 5, 15, para 11, 30-32 show using topic modeling algorithms.  Para 67-70, 84, 92 show how the topic model algorithms determine key topic and interest terms).

9.	Regarding claim 5, Dobrynin shows crowdsourcing usage of similar documents and updating the generated collaborative document relational model using machine learning algorithms (para 52-55, 148 show crowdsourcing the usage and actions regarding the documents, and note the machine learned algorithms). Dobrynin does not go into the exact details of crowdsourcing patterns of similar collaborative documents per se.  Shukla however does show crowdsourcing usage patterns of similar collaborative documents (para 320, 355 – note how the patterns are used for training the machine learning algorithms).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to use crowdsourcing and machine learning algorithms to update a document relational model.

10.	Regarding claim 6, Shukla shows determining the order of documents to be collaborated based on the grouped content and the matrix (para 136, 148-151 show the documents being ordered based on similarity and implementation into the matrix column and row entries.  Para 318, 349, 351 further show document ordering in association with grouped content and matrix techniques).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to analyse the indexed and weighted document data that has been grouped together.  
11.	Regarding claim 7, neither Dobrynin nor Shukla show document clusters are integrated with existing document management applications as a form of a visual overlay, but Dobrynin does show using a visual overlay in regard to document content (see para 53).  Furthermore, Risch shows document clusters are integrated with existing document management applications as a form of a visual overlay (Figure 19-22 and 29, para 201-202 – note the document clusters integrated in as a visual overlay on other document applications such as the mapping applications).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, especially as modified by Shukla, because it would provide an efficient way to display the clustered document content within the document management platform applications.  
12.	Regarding claim 8, Dobrynin shows a computer system with one or more processors, one or more memories, and instructions on storage media (see Figure 1 and para 44, 47 which show the processor, memories and instructions on storage media which when executed cause the processor to perform computer implemented methods), wherein the computer system is for collaborative document relations modeling and is capable of performing the processor-implemented method (abstract, para 10 discuss group document relationships and models thereof, para 52 shows the crowdsourced collaborative modeling for the relationships between the documents, and para 44 shows the processor implementation), the method comprising: parsing, by a processor (para 44 shows the processor implementing the methods), a document corpus utilizing topic modeling and distance analysis techniques (Figures 5, 15, para 11, 30-32 show parsing and analysing the document corpus using topic modeling.  Para 87, 90, 92 show specifically distance analysis to parse and model the documents, including topic modeling); grouping content of the parsed document corpus through document clustering utilizing the generated collaborative document relational model (Figures 9, 14, 15, para 42, 66, 85 show generating the collaborative relational model for the documents and para 42 and 85 show using it to group the parsed out and modeled documents into clusters).  Dobrynin does not go into the details of deriving a collaborative document relational model to combine the results of the parsing into a matrix, but does show indexing and weighting document data for machine learning analysis (para 10, 52, 85-89 show indexing and weighting the data and applying it to a machine learning algorithm).  Furthermore, Shukla shows deriving a document relational model to combine the results of the parsing into a matrix, used in indexing and weighting document data for machine learning analysis (para 89, 91 show the indexing and weighting of parsed document relationship data from a model, para 135, 148, 170, 385 show combining the results into a matrix as part of the process to analyse the document data using machine learning techniques).   It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to analyse indexed and weighted document data especially when using machine learning techniques.  Although Dobrynin shows grouping the document content as clusters (again see Figures 14, 15, para 42, 66, 85) and Shukla does as well (Figure 14, para 161, 168), nevertheless neither Dobrynin nor Shukla go into the details of actually displaying the grouped content as document clusters in a graphical user interface of a document management application.  Dobrynin however does suggest displaying retrieved similar content from clustered and merged documents (para 42) and Shukla suggests displaying the grouped content topics (Figure 14, para 161) and displaying document content together in a feed (Figure 27).  Furthermore, Risch does show displaying the grouped content as document clusters in a graphical user interface of a document management application (Figures 6-8, 10, 27, 34, 44, para 10, 164, 174 for example show clustered document content displayed in a graphical user interface of a document managing application).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, especially as modified by Shukla, because it would provide a convenient and efficient way to display the grouped and clustered document content.  

13.	Regarding claim 9, Dobrynin shows ingesting the document corpus from a document collaboration platform (see for example para 42 in which the documents are retrieved from a document database or the web, and para 52-55 which show how actions over the documents are crowdsourced).  Shukla also shows the document collaboration platform such as in social web services in para 53, 57-59, and other collaborative systems such as in para 69 and 135.  

14.	Regarding claim 11, Dobrynin shows utilizing topic modeling algorithms to determine key terms in the document corpus (Figures 5, 15, para 11, 30-32 show using topic modeling algorithms.  Para 67-70, 84, 92 show how the topic model algorithms determine key topic and interest terms).

15.	Regarding claim 12, Dobrynin shows crowdsourcing usage of similar documents and updating the generated collaborative document relational model using machine learning algorithms (para 52-55, 148 show crowdsourcing the usage and actions regarding the documents, and note the machine learned algorithms). Dobrynin does not go into the exact details of crowdsourcing patterns of similar collaborative documents per se.  Shukla however does show crowdsourcing usage patterns of similar collaborative documents (para 320, 355 – note how the patterns are used for training the machine learning algorithms).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to use crowdsourcing and machine learning algorithms to update a document relational model.

16.	Regarding claim 13, Shukla shows determining the order of documents to be collaborated based on the grouped content and the matrix (para 136, 148-151 show the documents being ordered based on similarity and implementation into the matrix column and row entries.  Para 318, 349, 351 further show document ordering in association with grouped content and matrix techniques).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to analyse the indexed and weighted document data that has been grouped together.  
17.	Regarding claim 14, neither Dobrynin nor Shukla show document clusters are integrated with existing document management applications as a form of a visual overlay, but Dobrynin does show using a visual overlay in regard to document content (see para 53).  Furthermore, Risch shows document clusters are integrated with existing document management applications as a form of a visual overlay (Figure 19-22 and 29, para 201-202 – note the document clusters integrated in as a visual overlay on other document applications such as the mapping applications).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, especially as modified by Shukla, because it would provide an efficient way to display the clustered document content within the document management platform applications.  
18.	Regarding claim 15, Dobrynin shows a computer program product with one or more processors, one or more tangible storage media, and instructions on the storage media (see Figure 1 and para 44, 47 which show the processor, tangible storage memories, and instructions on the storage memories) which when executed cause the processor to perform a method, wherein the computer system is for collaborative document relations modeling (abstract, para 10 discuss group document relationships and models thereof, para 52 shows the crowdsourced collaborative modeling for the relationships between the documents, and para 44 shows the processor implementation), the method comprising: parsing, by a processor (para 44 shows the processor implementing the methods), a document corpus utilizing topic modeling and distance analysis techniques (Figures 5, 15, para 11, 30-32 show parsing and analysing the document corpus using topic modeling.  Para 87, 90, 92 show specifically distance analysis to parse and model the documents, including topic modeling); grouping content of the parsed document corpus through document clustering utilizing the generated collaborative document relational model (Figures 9, 14, 15, para 42, 66, 85 show generating the collaborative relational model for the documents and para 42 and 85 show using it to group the parsed out and modeled documents into clusters).  Dobrynin does not go into the details of deriving a collaborative document relational model to combine the results of the parsing into a matrix, but does show indexing and weighting document data for machine learning analysis (para 10, 52, 85-89 show indexing and weighting the data and applying it to a machine learning algorithm).  Furthermore, Shukla shows deriving a document relational model to combine the results of the parsing into a matrix, used in indexing and weighting document data for machine learning analysis (para 89, 91 show the indexing and weighting of parsed document relationship data from a model, para 135, 148, 170, 385 show combining the results into a matrix as part of the process to analyse the document data using machine learning techniques).   It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to analyse indexed and weighted document data especially when using machine learning techniques.  Although Dobrynin shows grouping the document content as clusters (again see Figures 14, 15, para 42, 66, 85) and Shukla does as well (Figure 14, para 161, 168), nevertheless neither Dobrynin nor Shukla go into the details of actually displaying the grouped content as document clusters in a graphical user interface of a document management application.  Dobrynin however does suggest displaying retrieved similar content from clustered and merged documents (para 42) and Shukla suggests displaying the grouped content topics (Figure 14, para 161) and displaying document content together in a feed (Figure 27).  Furthermore, Risch does show displaying the grouped content as document clusters in a graphical user interface of a document management application (Figures 6-8, 10, 27, 34, 44, para 10, 164, 174 for example show clustered document content displayed in a graphical user interface of a document managing application).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, especially as modified by Shukla, because it would provide a convenient and efficient way to display the grouped and clustered document content.  

19.	Regarding claim 16, Dobrynin shows ingesting the document corpus from a document collaboration platform (see for example para 42 in which the documents are retrieved from a document database or the web, and para 52-55 which show how actions over the documents are crowdsourced).  Shukla also shows the document collaboration platform such as in social web services in para 53, 57-59, and other collaborative systems such as in para 69 and 135.  

20.	Regarding claim 18, Dobrynin shows utilizing topic modeling algorithms to determine key terms in the document corpus (Figures 5, 15, para 11, 30-32 show using topic modeling algorithms.  Para 67-70, 84, 92 show how the topic model algorithms determine key topic and interest terms).

21.	Regarding claim 19, Dobrynin shows crowdsourcing usage of similar documents and updating the generated collaborative document relational model using machine learning algorithms (para 52-55, 148 show crowdsourcing the usage and actions regarding the documents, and note the machine learned algorithms). Dobrynin does not go into the exact details of crowdsourcing patterns of similar collaborative documents per se.  Shukla however does show crowdsourcing usage patterns of similar collaborative documents (para 320, 355 – note how the patterns are used for training the machine learning algorithms).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to use crowdsourcing and machine learning algorithms to update a document relational model.

22.	Regarding claim 20, Shukla shows determining the order of documents to be collaborated based on the grouped content and the matrix (para 136, 148-151 show the documents being ordered based on similarity and implementation into the matrix column and row entries.  Para 318, 349, 351 further show document ordering in association with grouped content and matrix techniques).  It would have been obvious to a person with ordinary skill in the art to have this in Dobrynin, because it would provide an efficient way to analyse the indexed and weighted document data that has been grouped together.  

23.	Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrynin et al (US 2019/0205391) and Shukla et al (US 2020/0133967) and Risch et al (US 2004/0090472) and Podgorny et al (US 2020/0134019).
24.    Regarding claim 3, neither Dobrynin nor Shukla nor Risch shows calculating cosine differences of topics found in the document corpus to determine relationships between the topics, but do use several algorithmic techniques as explained (see Dobrynin para 32, 42, 66, 85 and Shukla para 47, 50, 52, 119, 125 for example).  Furthermore, Podgorny shows calculating cosine differences of topics found in the document corpus to determine relationships between the topics (see para 64 – the cosine difference calculation is used as a common technique to help in determining the topic relationships and similarities).  It would have been obvious to a person with ordinary skill in the art to use this in Dobrynin, especially as modified by Shukla, because it would provide an efficient technique to help determine relationships between the topics.
25.    Regarding claim 10, neither Dobrynin nor Shukla nor Risch shows calculating cosine differences of topics found in the document corpus to determine relationships between the topics, but do use several algorithmic techniques as explained (see Dobrynin para 32, 42, 66, 85 and Shukla para 47, 50, 52, 119, 125 for example).  Furthermore, Podgorny shows calculating cosine differences of topics found in the document corpus to determine relationships between the topics (see para 64 – the cosine difference calculation is used as a common technique to help in determining the topic relationships and similarities).  It would have been obvious to a person with ordinary skill in the art to use this in Dobrynin, especially as modified by Shukla, because it would provide an efficient technique to help determine relationships between the topics.
26.    Regarding claim 17, neither Dobrynin nor Shukla nor Risch shows calculating cosine differences of topics found in the document corpus to determine relationships between the topics, but do use several algorithmic techniques as explained (see Dobrynin para 32, 42, 66, 85 and Shukla para 47, 50, 52, 119, 125 for example).  Furthermore, Podgorny shows calculating cosine differences of topics found in the document corpus to determine relationships between the topics (see para 64 – the cosine difference calculation is used as a common technique to help in determining the topic relationships and similarities).  It would have been obvious to a person with ordinary skill in the art to use this in Dobrynin, especially as modified by Shukla, because it would provide an efficient technique to help determine relationships between the topics.


27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174